CaSe: 3218-CV-OOO75-WHR-l\/|.]N DOC #Z 32 Filed: 03/22/19 Page: l Of 9 PAGE|D #Z 218

|N THE UN|TED STATES DlSTR|CT COURT
FOR THE SOUTHERN DlSTR|CT OF OH|O
WESTERN D|VlSlON

WARREN EASTERL|NG,
Plaintiff,
v.

LAKEFRONT LlNES, |NC.,
Defendant.

Case No. 3:18-cv»00075
JUDGE WALTER H. RlCE

 

DECIS|ON AND ENTRY ADOPTING UN|TED STATES MAGISTRATE
JUDGE'S REPORT AND RECON||V|ENDAT|ONS (DOC. #26);
PLA|NT|FF'S OBJECT|ONS TO SA|D JUD|C|AL F|L|NG (DOC. #27)
OVERRULED; DEFENDANT'S l\/lOT|ON TO D|SIVIISS (DOC. #17)
SUSTA|NED; JUDGl\/lENT TO ENTER |N FAVOR OF DEFENDANT
AND AGA|NST PLA|NT|FF; TEFll\/llNAT|ON ENTRY

 

This matter is before the Court on l\/lagistrate Judge Michael J. Newman's
Report and Recommendations, Doc. #26, recommending that the motion to
dismiss, Doc.#17, filed by Defendant, Lakefront Lines, lnc. (”Lakefront"}, be
granted. Plaintiff has filed objections to the Report and Recommendations, Doc.
#27, and Lakefront has filed a response, Doc. #28. For the reasons set forth below,
the Fleport and Flecommendations, Doc. #26, is adopted in its entirety, Plaintiff's

objections are overruled and Lal<efront's motion to dismiss is sustained.

CaSe: 3218-CV-OOO75-WHR-l\/|.]N DOC #Z 32 Filed: 03/22/19 Page: 2 Of 9 PAGE|D #Z 219

|. Procedura| Background

On lVlarch 13, 2018, Plaintiff, pro Se, filed his Comp|aint against his former
employer, Lakefront. Doc. #1. |n his Complaint, Plaintiff alleges that Lakefront is a
charter service and that it also does business as ”Coach USA," a ”national
franchise type of company which operates l\/legabus, an interstate bus service
similar to Greyhound Bus.” Doc. #1, PAGEID#4. Plaintiff states that as a bus driver
for Lakefront, he was an hourly employee and Was promised $12.00 an hour
during training and $15.50 per hour thereafter. Id. Plaintiff further alleges that he
“has not been paid on time or not at all" since beginning his employment at
Lakefront. /d. This allegation of ”non-payment,” however, relates to Plaintiff's
claim that Lakefront was required to pay him overtime Wages as well as
reimburse him for expenses /d. Doc. #1, PAGE|D#4.

On January 3, 2018, Plaintiff filed a charge of discrimination with the Ohio
Civil Rights Commission and the EEOC. Doc. #1, PAGEID#‘lS. The discrimination
charge states that as an ”African[-]American person,” he Was discriminated
against because he did not receive overtime pay when he worked in excess of 40
hours a week and also did not receive reimbursement of expenses. Doc. #1,
PAGE|D#18.

Lakefront terminated Plaintiff, either on or sometime after February 20,
2018, for failing to turn in corrected driving logs. Doc. #1, PAGE|D#29. Plaintiff has
alleged that Lakefront’s termination of him, for this reason, was a ”false claim,”

intended to deprive Plaintiff of the right to Work, and that he had, in fact, turned in

CaSe: 3218-CV-OOO75-WHR-l\/|.]N DOC #Z 32 Filed: O3/22/19 Page: 3 Of 9 PAGE|D #Z 22O

corrected logs on January 5, 2018. /d., PAGE|D+'¢M.1 Plaintiff has also alleged
”constructive termination" due to Lakefront's failure to pay him overtime Wages
and reimburse him for expenses. Doc. #1, PAGE|D#4.

Although Plaintiff's Complaint alleges ten counts, all of Plaintiff's claims
concern Lakefront's alleged failure to pay him overtime and reimburse him for
expenses, allegedly in violation of the federal Fair Labor Standards Act (”FLSA”),
29 U.S.C. §201, et seq., and/or Title Vl| of the Civil Rights Act of 1964 (”Title V|l”). 2

Plaintiff does not allege in his Complaint that he received a ”right to sue

letter” from the EEOC.

l|. Standard of Review
Pursuant to 28 U.S.C. § 636(b)(1), this Court must make a de novo

determination of those portions of the Report and Recommendations to Which an

 

1 ln addition to filing his charge of discrimination with the Ohio Civil Flights Commission
and the EEOC on January 3, 2018, Plaintiff also met on this date with the General
lVlanager of Lakefront, John Brock, regarding log sheets that had been returned to
Plaintiff for correction on three prior occasionsl Doc. #1, PAGE|D#ZS. During this meeting,
Plaintiff advised Lakefront's manager that he would turn in the corrected log sheets when
he received his overtime pay. /d. According to Exhibit 12 attached to Plaintiff's Complaint,
Lakefront and the union representative had previously met with Plaintiff ”on several
occasions” and tried to explain to him ”that over the road drivers are not entitled to time
and one half over 40 hours." ld.

2 Counts Nine and Ten of the Complaint also reference in the caption, ”42 U.S.C. § 1985."
However, there are no facts pled in support of a conspiracy to interfere With civil rights.
Additional|y, although fraud is alleged in Count Ten, concerning the issue of the log
sheets, this count states that the alleged ”fraud” by Lakefront resulted in his termination
and was a violation of Title Vll.

CaSe: 3218-CV-OOO75-WHR-l\/|.]N DOC #Z 32 Filed: O3/22/19 Page: 4 019 PAGE|D #Z 221

objection is made. The Court may accept, reject, or modify, in Whole or in part, the
magistrate judge’s findings, may receive further evidence, or recommit the matter
to the magistrate judge with instructions /d., See also Fed. R. Civ. P. 72 (b)(3).
Federal Rule of Civil Procedure 8(a) provides that a complaint must contain
”a short and plain statement of the claim showing that the pleader is entitled to
relief.” The complaint must provide the defendant with ”fair notice of what the

”

. . . claim is and the grounds upon which it rests. Be//Az‘/antic Corp. v. TWOmb/j/,
550 U.S. 544, 555 (2007) (quoting Con/ay v. Gibson, 355 U.S. 41, 47 (1967)).
Federal Ru|e of Civil Procedure 12(b)(6) allows a party to move for dismissal
of a complaint on the basis that it ”fail[s] to state a claim upon which relief can be
granted.” The moving party bears the burden of showing that the opposing party
has failed to adequately state a claim for relief. Direch/, /nc. v. Treesh, 487 F.3d
471, 476 (6th Cir. 2007) (citing Carver v. Bunch, 946 F.2d 451, 454-55 (6th Cir.
1991 )). The purpose of a motion to dismiss under Rule 12(b)(6) “is to allow a
defendant to test whether, as a matter of law, the plaintiff is entitled to legal relief
even if everything alleged in the complaint is true.” Mayer v. My/od, 988 F.2d 635,
638 (6th Cir. 1993). ln ruling on a 12(b)(6l motion, a court must ”construe the
complaint in the light most favorable to the plaintiff, accept its allegations as true,
and draw all reasonable inferences in favor of the plaintiff.” Handy-C/aj/ v. Citj/ of
Memphis, 695 F.3d 531, 538 (6th Cir. 2012l (quoting Treesh, 487 F.3d at 476).

Nevertheless, to survive a motion to dismiss under Flule 12(b)(6), the

complaint must contain ”enough facts to state a claim to relief that is plausible on

CaSe: 3218-CV-OOO75-WHR-l\/|.]N DOC #Z 32 Filed: O3/22/19 Page: 5 019 PAGE|D #Z 222

its face.” TWOmb/j/, 550 U.S. at 570. Unless the facts alleged show that the
plaintiff's claim crosses ”the line from conceivable to plausible, [the] complaint
must be dismissed." ld. Although this standard does not require ”detai|ed factual
allegations,” it does require more than ”labe|s and conclusions” or ”a formulaic
recitation of the elements of a cause of action." /d. at 555. “Rule 8 . . . does not
unlock the doors of discovery for a plaintiff armed with nothing more than
conclusions.” Ashcro/i“ v. /qba/, 556 U.S. 662, 678-79 (2009). A|though legal
conclusions "must be supported by factual allegations” that give rise to an
inference that the defendant is, in fact, liable for the misconduct alleged,

"...the tenet that a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions.” /d. at 678-79.

||l. Lega| Discussion

i\/iagistrate ..ludge Newman's filing, Doc. #26, recommends granting
Lakefront's motion to dismiss Plaintiff's race discrimination claim due to Plaintiff's
admitted failure to exhaust administrative remedies, Doc. #26, PAGE|D#191; Doc.
#19, PAGE|D#'|42, and further recommends that Plaintiff's overtime claims also be
dismissed because Lakefront is a motor vehicle carrier and is exempt from the
FLSA’s overtime requirement pursuant to 29 U.S.C. § 213(b)(1), i.e. the Motor
Carrier Act. Doc. #26, PAGE|D#192. Plaintiff has filed four objections. The Court

will address these objections separately.

CaSe: 3218-CV-OOO75-WHR-l\/|.]N DOC #Z 32 Filed: O3/22/19 Page: 6 019 PAGE|D #Z 223

Plaintiff's first objection concerns his admitted failure to exhaust
administrative remedies. Plaintiff's arguments in support of his first objection are
that Lakefront cannot use a Rule 12(b)(6) motion given the ”Twombly case law,"
the due process clause of the Fourteenth Amendment and the process of
administrative exhaustion is a long process and not Within Plaintiff's control. Doc.
#27, PAGE|D##197and198. However, as noted by lVlagistrate Judge Newman, a
plaintiff’s Title Vll claims based on race discrimination cannot be pursued unless
the plaintiff ”possesses a ’right to sue' letter from the EEOC.” E.L-'.O.C v. Frank’s
/Vurserj/& Crafts, /nc., 177 F.3d 448, 456 (6th Cir. 1999). The ”’[f]ailure to timely
exhaust administrative remedies is an appropriate basis for dismissal' of a Title Vll
. . . action.” Reddy v. JP Morgan Chase Bank, N.A., No. 2:09-CV-1152, 2012 WL
3686287, at *3 (S.D. Ohio Aug. 27, 2012); see also Hoovar v. Timlren Co., 30 F.
App'x 511, 512-13 (6th Cir. 2002). Doc. #26, PAGEID#191. l\/loreover, neither
Ashcroft v. Iqba/, 556 U.S. 662 (2009), Be//At/. Corp. v. Twomb/y, 550 U.S. 544
(2007), nor the due process clause of the Fourteenth Amendment have any
bearing on the requirement of a plaintiff to his exhaust administrative remedies
and receive from the EEOC a right to sue letter. While waiting for a right to sue
letter may be a lengthy process, pursuant to the above-cited case law, dismissal of
Plaintiff's Title Vll claim, Without prejudice, is mandatory if there is no right to sue
letter from the EEOC.

Plaintiff's second objection is that the Court cannot rule on Lakefront's

motion to dismiss and the Heport and Recommendations until Plaintiff's second

CaSe: 3218-CV-OOO75-WHR-l\/|.]N DOC #Z 32 Filed: O3/22/19 Page: 7 019 PAGE|D #Z 224

motion for a preliminary injunction, Doc. #20, has been decided. This objection is
moot, given the Court's ruling on l\flarch 19, 2019. See Doc. #30.

The third objection of Plaintiff is that this Court cannot decide Lakefront's
motion to dismiss and the objections to the Fteport and Recommendations
because of Plaintiff's pending motion for recusal. This objection is also moot for
the reasons set forth in the Court's Decision and Entry Overruling Plaintiff's
lVlotion for Recusal. Doc. #31.

Plaintiff's fourth and final objection is that, because he has stated an injury
by alleging that he did not receive overtime from Lakefront, he has stated a claim
and the motion to dismiss should be dismissed on this basis. Doc. #27,
PAGE|D#200. ln support of this objection, Plaintiff again cites the Court to
Twomb/y, 550 U.S. 544, and further argues that the failure to pay overtime to him
is a violation of the FLSA and Title Vl|. Plaintiff asserts that Lakefront has no
exemption. Legal conclusions, however, need not be accepted as true. Twomb/y,
550 U.S. at 579.

Lakefront in its response to Plaintiff's objections, as well as in its motion to
dismiss, argues that it is exempt pursuant to the lVlotor Carrier Act which
specifically exempts from the FLSA’s overtime requirement ”any employee with
respect to whom the Secretary of Transportation has power to establish
qualifications and maximum hours of service" as set forth in 49 U.S.C. § 31502.29
U.S.C. § 213(b)(1); l/aughn v. l/l/at/rins /l/loror Lines, /nc., 291 F.3d 900, 904 (6th Cir.

2002). ln l/aughn, 291 F.3d at 904, the Sixth Circuit found that the Secretary of

CaSe: 3218-CV-OOO75-WHR-l\/|.]N DOC #Z 32 Filed: O3/22/19 Page: 8 019 PAGE|D #Z 225

Transportation can regulate the hours of an employee, like Plaintiff, who works for
a private motor carrier that provides transportation in interstate commerce and
affects the safety of the motor carrier's operations." l/aughn, 291 F.3d at 904. lf an
employee of a private motor carrier is involved in the transportation of
passengers on public highways in interstate commerce, the safety of the public is
involved and the drivers may come Within the scope of the motor carrier
exemption. Dauphr'n v. Chesfnut Ridge Transp., lnc., 544 F. Supp. 2d 266, 274
(S.D.N.Y. 2008) (citing 29 C.F.R. § 782.2(al).

Plaintiff has alleged in his Complaint that he Was employed as an hourly
bus driver for Lakefront and as such transported passengers in interstate
commerce. Doc. #1, PAGElD#4. Plaintiff argues, however, in his memorandum in
opposition to the motion to dismiss, that Lakefront is not a motor carrier subject
to the Secretary of Transportation's jurisdiction, because it is a bus company
engaged in the transportation of passengers and not a trucking company engaged
in the transportation of goods. Doc. #19, PAGEID# 141.

Lakefront is registered as a carrier With the United States Department of
Transportation. See United States Department of Transportation, Federal lVlotor
Carrier Safety Administration, See United States Department of Transportation,
Federal lVlotor Carrier Safety Administration, https://ai.fmcsa.dot.gov/Sl\/lS/Carrier-
/34379/Overview.aspx?FirstView=True (last visited lVlarch 21r 2019). Additionally,
and contrary to Plaintiff's belief, the authority of the Secretary of Transportation

applies to the interstate transportation of ”passengers, property, or both[.]” 49

CaSe: 3218-CV-OOO75-WHR-l\/|.]N DOC #Z 32 Filed: O3/22/19 Page: 9 019 PAGE|D #Z 226

U.S.C. §§ 13501, 31502. l/l/a/rars vAmer/'can Coach Lines of M/`amf, /nc., 575 F.3d
1221 (11"‘ Cir. 2009 (c|airn by current and former bus drivers seeking overtime pay
under the Fair Labor Standards Act (FLSAl dismissed on summary judgment since

employer subject to the |Vlotor Carrier Act and drivers were subject to exemption.)

|V. Conc|usion

For the reasons set forth above, the Court ADOPTS the lV|agistrate Judge's
Report and Ftecommendations, Doc. # 26r OVEFiRUl_ES Plaintiff's Objections, Doc.
#27, to said judicial filing and SUSTA|NS Defendant's Motion to Dismiss, Doc. #17.
The Complaint of Plaintiff is dismissed without prejudice

Judgment shall be entered in favor of Defendant, Lakefront Lines, lnc., and
against Plaintiff.

The captioned case is hereby terminated upon the docket records of the
United States District Court for the Southern District of Ohio, Western Division at

Dayton.

perez ivlarch 22, 2019 L_,Q- g:\
wALTER H. RlCE
uNiTED sTATEs DisTRicT JUDGE

